DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated August 16, 2021 in responding to the Office Action of June 10, 2021 provided in the rejection of all previous pending claims 1-20.
	Claims 1, 3-5, 8, 10, 16, and 17 have been amended.
Claims 6, 7, and 9 have been cancelled.
No claims have been newly added.
Thus, claims 1-5, 8, and 10-20 are pending for examination.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
4.	Authorization for this examiner's amendment was given in a telephone interview with Steven P. Skabrat (Reg. No. 36,279) on August 24, 2021 to put the case in condition for allowance.
5.	The claims are amended, as set forth below, to adopt the changes provided by Applicants' representative on August 24, 2021. 
IN THE CLAIMS:
Please amend claim: 1, 10, 16, and 17, and cancel claims: 15 and 18 as follows:
1.	(Currently amended) A system comprising:
a processor; and
a memory coupled to the processor and storing a container image that includes a first set of instructions executable by the processor and storing a second set of instructions, where a container is instantiable from the container image and the container is to host an application that corresponds to a first version of an application code,
wherein the first set of instructions, when executed by the processor, cause the processor to:
detect [[the]] updates to [[the]] a code storage location based on at least one of polling and receipt of an update notification;
retrieve application code changes from [[a]] the code storage location in response to detection of the updates to the code storage location, the application code changes being a difference between the first version and a second version; and 
update the application hosted in the container based on the retrieved application code changes;
wherein the second set of instructions, when executed by the processor, cause the processor to create a production container image corresponding to a production container to be deployed in a production environment, wherein the production container image comprises a final version of the application code corresponding to a final version of the application, and the production container image excludes the first set of instructions.

10.	(Currently amended) A method comprising:
detecting, by a processing resource, presence of an updated version of an application code in a repository node;
determining, by the processing resource, based on the detection, that an application hosted in a container is to be updated corresponding to the updated version of the application code; 
requesting, by the processing resource, the repository node for the updated version of the application code;

updating, by the processing resource, the application hosted in the container based on the updated version of the application code, wherein the detecting, the determining, the requesting, the receiving, and the updating are performed by a processor executing a set of instructions that are part of a container image from which the container is instantiable; and
creating a production container image corresponding to a production container to be deployed in [[the]] a production environment, wherein the production container image comprises a final version of the application code corresponding to [[the]] a final version of the application, and the production container image excludes  the set of instructions.

15.	(Canceled)

16. 	(Currently amended) The method of claim [[15]] 10, wherein the container is to test a plurality of versions of the application, each version of the application corresponding to a version of the application code, prior to deployment of the application in the production environment.

17.	(Currently amended) A non-transitory computer-readable medium comprising instructions, the instructions being executable by a processing resource to:
determine that an application running in a container is to be updated, the determination being based on detection of presence of changes to an application code in a code storage location, wherein the application code corresponds to the application; 
retrieve one of the changes to the application code and an updated version of the application code from the code storage location in response to the detection, the updated version comprising the changes to the application code; and
update the application being hosted in the container based on the retrieved one of the changes to the application code and the updated version of the application code; and

wherein the production container image comprises a final version of the application code corresponding to a final version of the application, 
the instructions that cause the processing resource to determine, to retrieve, and to update from a first set of instructions, and the first set of instructions are part of a container image from which the container is instantiable, and 
the production container image excludes the first set of instructions.

18.	(Canceled)



Allowable Subject Matter
6.	Claims 1-5, 8, 10-14, 16-17, and 19-20 are allowed, which re-number as 1-15.
7.	The following is an Examiner’s statement of reasons for allowance: 
	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…receiving, by the processing resource, the updated version of the application code from the repository node; updating, by the processing resource, the application hosted in the container based on the updated version of the application code, wherein the detecting, the determining, the requesting, the receiving, and the updating are performed by a processor executing a set of instructions that are part of a container image from which the container is instantiable; and creating a production container image corresponding to a production container to be deployed in  a production environment, wherein the production container image comprises a final version of the application code corresponding to] a final version of the application, and the production container image 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-5, 8, 10-14, 16-17, and 19-20 are in condition for allowance.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Cheng et al. (US 20080016504 A1) disclose the one or more application resources can be received in an application container on the mobile client device.  An application updater can be used to update an application container.  

	Fathi Salmi et al. (US 20200394120 A1) disclose a system 100 for performing application 
lifecycle management configured to manage the lifecycle of big-data applications is introduced.  System 100 may include a test environment 114 and a production environment 116.  Each of test environment 114 and production environment 116 may include one or more scheduling and management servers 118 and big-data server clusters 120. In some examples, template 200 is a DOCKER image/container file.  A DOCKER image is a file, which may include multiple layers, used to execute code in a DOCKER container.  A DOCKER image is essentially built from the instructions for a complete and executable version of an application, which may rely on a host operating system (OS) kernel.  In some examples, template 200 is a DOCKER image with a readable/writeable layer (for the big-data application) on top of one or more read-only layers.  These layers (also called intermediate images) may be generated when the commands in the container/DOCKER file are executed during the container/DOCKER image build. 
 
SALOKANTO et al. (US 20160182315 A1) disclose a method for managing containers in a cloud computing environment, the method comprising obtaining current information on resources available at hosts, obtaining information on host resources needed for a new container and allocating the new container to a selected host based on the resources available at the host and the host resources needed for the container.  The present invention further relates to an apparatus and a computer program product implementing the method for managing containers.  The method and the apparatus beneficially speeds up the process of allocating and replacing containers and ensures that only the latest version of the applications placed in containers are available in the cloud computing environment for client devices. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/MARINA LEE/Primary Examiner, Art Unit 2192